Per curiam.
The State Bar of Georgia filed a formal complaint alleging violation of Standards 61, 63 and 65 of Bar Rule 4-102 (Code Ann. Title 9 Appendix) by attorney Ronald L. Rigsby. The alleged violations related to Respondent’s mishandling of funds collected for a client and placed in his trust account. In addition, at a hearing before the Special Master, Respondent admitted signing another’s name to a check received from a client in a bankruptcy action, and depositing same to his account.
Respondent has filed a petition for voluntary discipline seeking the imposition of a three-year suspension from the practice of law, or in the alternative a surrender of his license.
The State Disciplinary Board recommends disbarment. We follow that recommendation.
It is ordered that Ronald L. Rigsby be disbarred from the practice of law in the State of Georgia, that his name be stricken from the roll of attorneys, and that he be readmitted to the practice of law only upon compliance with the reinstatement rules of the State Bar of Georgia in effect at the time reinstatement is sought.
*849Decided January 5, 1984.
Omer W. Franklin, Jr., General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.

It is so ordered.


All the Justices concur.